COURT OF WORKERS’ COMPENSATION CLAIMS
                      DIVISION OF WORKERS' COMPENSATION


EMPLOYEE: JOSEPH K. WILLIS                               DOCKET NO. 2014-05-0005

                                                         STATE FILE NO. 57982-2014

EMPLOYER: ALL STAFF                                      DATE OF INJURY: JULY 30, 2014

INSURANCE CARRIER: RIVERPORT INSURANCE COMPANY



                                EXPEDITED HEARING ORDER

        THIS CAUSE came before the undersigned Workers' Compensation Judge upon the Request
for Expedited Hearing filed by Joseph K. Willis (Employee) pursuant to Tennessee Code Annotated
section 50-6-239. Employee has requested an on the record determination pursuant to Rule 0800-02-
21-.14(1)(c) of the Tennessee Comprehensive Rules and Regulations. Upon review of Employee’s
request for expedited hearing and the entirety of the claim file, and in consideration of the applicable
law, the Court finds that no additional information is needed to decide Employee’s request for
temporary disability and medical benefits and enters the following order denying same.

                                                Issues

         Employee has filed a Request for Expedited Hearing seeking temporary disability and
medical benefits. Each of the issues presented is dependent upon the resolution of one central issue:
whether Employee has pled a prima facie claim for a compensable work-related injury. As set forth
below, the undersigned finds that Employee has failed to present sufficient evidence which would
entitle him to benefits. All remaining issues are pretermitted.

                                        Evidence Submitted

       The Court reviewed the entire case file in reaching its decision. Specifically, the Court
reviewed and relied upon the following:

   1. Employee’s Request for Expedited Hearing
   2. Letter from Dr. David Moore dated October 28, 2013
   3. Medical record of Dr. Moore dated August 29, 2013

                                                   1
   4.   Letter from Dr. Moore dated August 21, 2014
   5.   Medical record of Dr. Moore dated August 5, 2014
   6.   Recorded Statement of Joseph Willis
   7.   Claim denial letter dated August 5, 2014
   8.   Notice of Claim Denial dated August 5, 2014
   9.   Medical records form Maury Regional Medical Center

                                          History of Claim

        The claim history provided below is derived entirely from the claim file:

         Prior to coming to work for Employer, Employee had a history of knee problems. A letter
from his physician, Dr. David R. Moore, states that Employee underwent surgery on his left knee in
October 2005, and underwent surgery on his left knee on June 12, 2007. Both surgeries corrected
issues related to instability of the knee joints. Dr. Moore stated that Employee has had no problems
with his knees since the surgeries and that Employee had normal alignment, range of motion and
stability in both knees.

       On July 30, 2014, Employee was squatting down to place a tie around a bale of excess
compacted parts that had just exited a baling machine when he dislocated his kneecap. The
following text taken from an interview between Employee and the claims adjuster provides the best
explanation of the incident:

               ADJ: Okay. Alright tell me how the accident occurred…what
               happened?

               JW: Well the accident occurred [when] I was finishing up … I was
               working on that machine I told you about the bailer [sic]. I was
               finishing that up and I was walking around the back of it to finish up
               my last metal wire tie to eject the bail [sic] out and go take it back and
               weigh it and as I was finishing up tying it I was kind of squatted down
               like in a … like a duck walk position …

               ADJ: Uh huh.

               JW: I was real low to the ground and as I went to get up and turn I
               just felt a real sharp quick pop in my knee and on me and it hurt and I
               fell to the ground and I saw my knee pop out of place and all I could
               do was just pop it in place myself and I kind of crawled across the
               floor until I found somebody and then someone luckily saw me and
               they got my supervisor to come help me.

               ADJ: Okay.

               JW:     And …

                                                   2
               ADJ: Were you carrying anything when you were walking around
               the back of the bailer [sic]?

               JW: No I wasn’t I was just … at that point I was just kind of
               squatted down with no get up and I guess I just got turned around too
               awkwardly or to [sic] sharp or something and it just popped out.

        On August 5, 2014, Employee presented to Dr. Moore with complaints of left-knee pain. The
treatment notes show that Employee reported developing the pain and instability “after planting and
twisting, after a twisting injury, and after a work injury.” The notes further indicate that Employee’s
problems began when he “attempted to squat down while at work” and then “attempted to twist
while coming out of the squatting position and he felt something pop to [sic] his left knee.”
Employee then looked down and saw that his kneecap was dislocated. Dr. Moore ordered an MRI to
determine if the dislocation had caused any damage to the knee cartilage.

        Dr. Moore released Employee to commence limited duty work on August 5, 2014. Dr.
Moore imposed restrictions that allowed Employee to only perform a “sit down job” pending the
results of an MRI. He also opined that Employee’s injury was likely work-related and that further
surgery might be required to stabilize his knee.

         In an August 21, 2014 letter, Dr. Moore wrote the following:

               It has come to my attention that there is some question regarding the
               work-related nature of Mr. Joseph Willis’s traumatic injury that he
               sustained to his left knee. I previously performed an open medial
               patellofemoral imbrication to his bilateral knees for patellofemoral
               instability while he was in high school. He has done quite well over
               the last six to eight years with no additional episodes of instability.
               The patient remains quite consistent in stating that prior to his work
               related fall he had no symptoms. My impression is that his fall at
               work did directly cause his most recent patellar dislocation.

Employer denied the claim as non-work related. Employee filed a petition for benefit determination
and the instant motion seeking temporary disability and medical benefits.




                                                  3
                                      Employee’s Contentions

      Employee alleges that he has suffered a compensable workplace injury and is entitled to
temporary disability and medical benefits.

                                      Employer’s Contentions

       Employer denies that the claim is work related but, instead, maintains that the injury is
idiopathic in nature and, therefore, not compensable.

                            Findings of Fact and Conclusions of Law

                                          Standard Applied

        When determining whether to award benefits, the Judge must decide whether the moving
party is likely to succeed on the merits at trial given the information available. See generally,
McCall v. Nat’l Health Care Corp., 100 S.W.3d 209, 214 (Tenn. 2003). In a workers’
compensation action, pursuant to Tennessee Code Annotated section 50-6-239(c)(6), Employee shall
bear the burden of proving each and every element of the claim by a preponderance of the evidence.
Employee must show the injury arose primarily out of and in the course and scope of employment.
Tenn. Code Ann. § 50-6-102(13).

                                          Factual Findings

       The Court finds that the Employee dislocated this kneecap on July 30, 2014, when he rose
from a squatting position after placing a metal tie on a bale of compressed parts. The Court finds
that Employer had actual notice of the claim as Employee’s supervisor assisted in his immediate
care. The Court finds that there was no special hazard or condition of the work that attributed to
Employee’s injury.

                                     Application of Law to Facts

        Employee has raised several disputes for adjudication in his request for expedited hearing.
At the heart of these disputes lies the central issue of whether Employee has presented sufficient
information to establish a prima facie case of a compensable workers’ compensation injury. If this
issue is determined in Employee’s favor, the derivative disputed issues will follow.

          In order to receive temporary workers’ compensation benefits in a pretrial setting, an
employee must show that he is likely to prevail at a trial on the merits of his claim. See McCall, 100
S.W.3d at 214. Under Tennessee Workers’ Compensation law, an “injury” or “personal injury” by
accident is compensable whenever “the injury is caused by a specific incident, or set of incidents,
arising primarily out of and in the course and scope of employment.” Tenn. Code Ann. § 50-6-
102(13) (2014). “An injury arises primarily out of and in the course and scope of employment only
if it has been shown by a preponderance of the evidence that the employment contributed more than
fifty percent (50%) in causing the injury, considering all causes[.]” Id. (internal quotations omitted).

                                                   4
        In Tennessee, there is no formula which will clearly define the line between accidents and
injuries which arise out of and in the course of employment and those which do not. Instead, each
case must be decided with respect to its own attendant circumstances and not by resort to some
formula. Bell v. Kelso Oil Co., 597 S.W.2d 731, 734 (Tenn.1980).

        Under Tennessee Workers’ Compensation law, it is well established that the mere presence
in the workplace at the time an injury occurs will not result in the injury being considered as arising
out of the employment. Instead, the injury must result from a danger or hazard peculiar to the work
or be caused by a risk inherent in the nature of the work. Thornton v. RCA Serv. Co., 221 S.W.2d
954, 955 (Tenn. 1949).       For example, an employee who suffered from a pre-existing spinal
condition which caused his legs to tire and go numb was denied recovery when he fell at work. See
Greeson v. Am. Lava Corp., 392 S.W.2d 931, 935 (Tenn. 1965). In fact, “Tennessee courts have
consistently held that an employee may not recover for an injury occurring while walking unless
there is an employment hazard, such as a puddle or step, in addition to the injured employee’s
ambulation.” Wilhelm v. Krogers, 235 S.W.3d 122, 128-29 (Tenn. 2007). Furthermore, idiopathic
injuries—those with an “unexplained origin or cause”—do not arise out of the work unless there is
“some condition of the employment that presents a peculiar or additional hazard.” Veler v.
Wackenhut Serv’s, Inc., 2011 Tenn. LEXIS at *3 (Tenn. Workers Comp. Panel Jan. 28, 2011)
(Holding that an employee’s knee injury suffered while rising from his chair to retrieve files on a
shelf at work was not compensable).

        In this case, Employee dislocated his kneecap when he stood from a squatting position after
checking a baling machine at work. In his statement, Employee admitted that he was not lifting
anything when the injury occurred. Employee also has not alleged that tying up the bale of parts
required him to maneuver his body in an unusual manner or that there was a hazard on the floor in
the area around the baler. Instead, Employee alleges that he simply stood up, twisted the wrong way,
and his kneecap dislocated. While the incident is certainly unfortunate, the undersigned finds that
the employment did not contribute at least 50% in causing the injury. Employee could have suffered
the same injury if he had squatted anywhere. The fact that the injury occurred while Employee was
at work does not convert it into a workers’ compensation injury. For these reasons, the Court finds
that Employee is unlikely to succeed at a hearing on the merits of the case based on the facts
presented at this time. The Court holds that Employee’s injury is idiopathic in nature and, therefore,
not compensable.

 IT IS, THEREFORE, ORDERED as follows:


   1. Employee’s request for temporary disability and medical benefits is denied.


   2. This matter is set for Initial Hearing via teleconference on November 17, 2014, at 10
      a.m. (CST). Instructions on how to participate in the teleconference are included
      below.


                                                  5
   3. Unless interlocutory appeal of the Expedited Hearing Order is filed, compliance with
      this Order must occur no later than seven (7) business days from the date of entry of
      this Order as required by Tennessee Code Annotated section 50-6-239(d)(3). The
      Insurer or Self-Insured Employer must submit confirmation of compliance with this
      Order to the Division by email to WCCompliance.Program@tn.gov no later than the
      seventh (7th) business day after entry of this Order. Failure to submit the necessary
      confirmation within the period of compliance may result in a penalty assessment for
      non-compliance.

   4. For questions regarding compliance, please contact the Workers’ Compensation Compliance
      Unit via email WCCompliance.Program@tn.gov or by calling (615) 253-1471 or (615) 532-
      1309.


Entered on this the 10th day of November, 2014.




                                              _____________________________________
                                              Joshua Davis Baker
                                              Workers' Compensation Judge

INITIAL HEARING:

         An Initial Hearing has been set with Judge Joshua Davis Baker, Court of Workers
Compensation Claims. You must call (615) 741-2113 or toll free at (855) 874-0474 to participate in
the Initial Hearing. Please Note: You must call in on the scheduled date/time to participate. Failure
to call in may result in a determination of the issues without your further participation. All
conferences are set using Central Standard Time (CST).


Right to Appeal:

   Tennessee Law allows any party who disagrees with this Expedited Hearing Order to appeal the
decision to the Workers’ Compensation Appeals Board. To file a Notice of Appeal, you must:

   1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal”.

   2. File the completed form with the Court Clerk within seven (7) business days of the date the
      Expedited Hearing Order was entered by the Workers’ Compensation Judge.

   3. Serve a copy of the Request for Appeal upon the opposing party.



                                                 6
                                   CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the Expedited Hearing Order was sent to the
 following recipients by the following methods of service on this the 24th day of October, 2014.


Name                   Certified   First    Via   Fax        Via     Email Address
                       Mail        Class    Fax   Number     Email
                                   Mail
Gene Hallworth                                               X
Duane Willis                                                 X       dwillis@morganakins.com
Richard Clark                                                X       rclark@morganakins.com




                                                      _____________________________________
                                                      Joshua Davis Baker
                                                      Workers' Compensation Judge




                                                  7